Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the information disclosure statement (IDS) filed on 02/08/2021 have been considered by the examiner (see attached PTO 1449 or PTO/SB/08A and 08B forms).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  However, the limitation of claim 4, “wherein the electrical connectors are configured to be inserted into a socket” does not appear to be shown in the  drawings, as no socked is illustrated, and only solder balls are shown as  “electrical connectors”,  and are typically not used with sockets. Therefore, the limitation of claim 4 must  be shown or the feature(s) must be canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: please add “now U.S. Patent No. 10,916,529,” after “October 15, 2018”. Appropriate correction is required.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-8 are objected to because of the following informalities:  the limitation, “wherein the second wafer is adhered to the printed circuit board” as recited in claim 1, is grammatically incorrect, because ‘adhere’ is an intransitive verb, so the passive voice is not correct. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 2-3, 5-6, 9-15, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the limitation, “wherein at least a portion of the second wafer extends into the printed circuit board” is unclear with regard to the precise arrangement being claimed. Typically when a first thing ’extends into” a second thing, the second thing in some sense ‘encloses’ the first. However, in the instant case, since the printed circuit board only surrounds the second wafer laterally, the limitation is put into question.
Regarding claim 3, the limitation, “inside the printed circuit board” is unclear with regard to the arrangement being described, since the notion of “inside” is not supported by the drawings, except in the much weaker sense of “surrounded by”.
Regarding claim 5, the limitation, “extending into the printed circuit board”, as recited in claim 5 is unclear with regard to the precise arrangement being claimed. Typically when a first thing ’extends into” a second thing, the second thing in some sense ‘encloses’ the first. However, in the instant case, since the printed circuit board only surrounds the first cooling system laterally, second wafer laterally, the limitation is put into question.
Regarding claim 6, the limitation, “on opposing sides of the first wafer and the second wafer” is unclear with regard to the number of sides on which each of the first and second cooling systems is disposed.
Regarding claim 9, the limitation, “extends into the recess” is unclear with regard to the precise arrangement being claimed. Typically when a first thing ’extends into” a second thing, the second thing in some sense ‘encloses’ the first. However, in the instant case, since the recess only surrounds the second wafer laterally, the limitation is put into question.
Regarding claim 12, the limitation, “where the metal plate extends laterally beyond opposing edges of the reconstructed wafer” is unclear with regard to whether all opposing edges meet the limitation or only a certain pair of opposing edges.
Regarding claim 18, the limitation, “a rounded top-view shape” is unclear with regard to how it  further narrows the remainder of the claim. Typically, any wafer would have a rounded shape when viewed from above, and a dependent claim might then recite that the wafer had a non-circular outline when viewed from above.
References Cited
The reference of interest is cited.
Kellar et al. (US 20030157782 A1) teaches relating to a  package comprising: 
a first wafer comprising: a first plurality of package components comprising first device dies; and first redistribution lines interconnecting the first plurality of package components (see Abstract); 
a second wafer bonded to the first wafer, wherein the second wafer comprises: and 
a second plurality of package components comprising second device dies (see Abstract).
Notes:  metallic lines deposited on opposing surfaces of the first and second wafers can be considered as first and second first redistribution lines (see Fig. 3).
However, Kellar et al. fails to further teach and/or suggest including:
first and second encapsulants encapsulating the first and second plurality of package components therein; 
a printed circuit board, wherein the second wafer is adhered to the printed circuit board; and electrical connections connecting first bond pads on the second wafer to bond pads on the printed circuit board as the claimed invention, i.e., in claim 1; and also fails to teach a structure limitations in claim 16.
Allowable Subject Matter
Claims 16-17,and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: please see ¶0009 as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816